                      IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                 :
                                         :
              v.                         :       CRIMINAL NO. 20-112
                                         :
DOMENICK J. DEMURO                       :

                                        ORDER

             AND NOW, this              day of May, 2020, it is hereby

                                      ORDERED

that the Government’s Guilty Plea Memorandum is hereby unsealed.

                                         BY THE COURT:




                                         HONORABLE PAUL S. DIAMOND
                                         United States District Judge




                                             1
                        IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                        :
                                                :
                v.                              :       CRIMINAL NO. 20-112
                                                :
DOMENICK J. DEMURO                              :

      MOTION TO UNSEAL GOVERNMENT’S GUILTY PLEA MEMORANDUM

               NOW COMES, the United States of America, by its attorneys, William M.

McSwain, United States Attorney for the Eastern District of Pennsylvania, and Eric L. Gibson,

Assistant United States Attorney for the District, and in support of this Motion states as follows:

               1.      On March 3, 2020, defendant Domenick J. Demuro was charged in two-

count Information with conspiring to violate civil rights and violating the Travel Act, in violation

of 18 U.S.C. §§ 241, 1952 and 2.

               2.      On March 16, 2020, defendant Demuro entered pleas of guilty to both

counts in the Information. Sentencing has been set for June 30, 2020. Following the guilty

plea hearing, the Court sealed the Government’s Plea Memorandum and the Guilty Plea

Agreement until further order of the Court.

               3.      While courts have traditionally ordered that certain documents may be

sealed to protect the government's continuing interest in maintaining the secrecy of its ongoing

criminal investigations, recent investigatory developments no longer support continued sealing

of the Plea Memorandum in this case.     Based upon the status of the investigation, the

government moves to unseal the Government’s Plea Memorandum since sealing of this

document is no longer necessary at this time.


                                                    2
              4.      On May 21, 2020, the government will ask the Clerk’s Office by letter to

unseal the Information.

              WHEREFORE, the Government respectfully requests that the Government's

Motion to Unseal the Guilty Plea Memorandum be granted.

                                            Respectfully yours,

                                            WILLIAM M. McSWAIN
                                            United States Attorney



                                             /s/ Eric L. Gibson
                                            ERIC L. GIBSON
                                            Assistant United States Attorney




                                               3
                               CERTIFICATE OF SERVICE

              I hereby certify that a true and correct copy of the Government=s Motion to Unseal

has been served by e-mail upon the following:

                                   Janine E. Vinci, esquire
                                       Attorney at Law
                                    1101 W. Ritner Street
                                  Philadelphia, PA 19148

                                           Counsel for Domenick J. Demuro



                                           /s/ Eric L. Gibson
                                           ERIC L. GIBSON
                                           Assistant United States Attorney


DATED: May 20, 2020




                                                3
